Citation Nr: 1236019	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive and restrictive lung disease, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disability other than service-connected posttraumatic stress disorder (PTSD), to include major depressive disorder and anxiety.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for breathing problems.

6.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

7.  Entitlement to an initial rating in excess of 10 percent for left basal ganglia infarction.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to February 1961 and from May 1961 to February 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2003, September 2009, September 2010 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In the April 2003 rating decision, the RO, in part, denied service connection for chronic obstructive and restrictive lung disease, major depressive disorder and anxiety, hypertension, heart disease and PTSD and granted service connection for type II diabetes mellitus, evaluated as 20 percent disabling, effective January 18, 2001.  

The RO also granted service connection for left basal ganglia infarction, evaluated as 100 percent disabling from June 12, 2001, and 10 percent disabling from January 1, 2002.

In the September 2007 rating decision the RO, denied service connection for a left shoulder condition and a back condition.

Because the Veteran has disagreed with the initial rating assigned following the grants of service connection for diabetes mellitus and left basal ganglia infarction, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in correspondence received in February 2006 and in his February 2008 and April 2009 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  However, in correspondence received in January 2010, the Veteran indicated that he would not come to testify for his claim, as he was unable to do so because he was not ambulatory and because of health reasons.  Accordingly, the hearing request is withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

In a September 2009 rating decision, the RO in part, denied service connection for onychimycosis, to include as secondary to service-connected diabetes mellitus.

In a September 2009 decision, the Board, in part, denied the Veteran's claims for entitlement to service connection for chronic obstructive and restrictive lung disease, to include as due to Agent Orange exposure, entitlement to service connection for major depressive disorder and anxiety and entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a May 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand. The Joint Motion vacated the March 2010 Board decision and remanded the matters to VA for action in accordance with the underlying joint motion between the parties.

In a November 2011 decision, the Board remanded these issues for additional development.

In a July 2012 rating decision, the RO found that service connection was warranted for PTSD and denied service connection for breathing problems.  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The competent evidence indicates that, in addition to PTSD, the Veteran also has been diagnosed as having depression, dysthymia, anxiety, generalized anxiety disorder, and adjustment disorder with depressed, anxious mood.  Thus, the claims are as stated on the title page of this decision. 

As will be addressed below, the competent evidence shows that no distinctions were drawn by the Veteran's VA treating physicians between the symptomatology attributable to his service-connected PTSD and the symptomatology attributable to his depression and anxiety.  Because the competent evidence has shown that the Veteran's PTSD and depression are related to active service, and because no distinctions were made by his VA treating physicians between his PTSD, depression and anxiety, the Board concedes that all of the Veteran's psychiatric symptomatology attributable to PTSD with depression is related to active service.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for sleep apnea, as secondary to service-connected diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that in its November 2011 remand, it previously referred this issue to the RO for initial adjudication.  In a July 2012 supplemental statement of the case (SSOC), the RO denied the Veteran's claim for sleep apnea, as secondary to service-connected diabetes mellitus.  The issue however, is not yet before the Board as the AOJ must issue a rating decision and inform the Veteran of the necessary procedures involved for him to complete a substantive appeal.  As the Board does not yet have jurisdiction over the issue of entitlement to service connection for sleep apnea, as secondary to service-connected diabetes mellitus, it is referred again to the AOJ for appropriate action, including the issuance of a rating decision.  

The issues of entitlement to service connection for breathing problems; chronic obstructive and restrictive lung disease, to include as due to Agent Orange exposure; a left shoulder disability; and hypertension, to include as secondary to service-connected diabetes mellitus; and entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus and an initial rating in excess of 10 percent for left basal ganglia infarction,  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In addition to his service-connected PTSD, the Veteran has also been diagnosed with depression, dysthymia, anxiety, generalized anxiety disorder, and adjustment disorder with depressed, anxious mood.

2.  The symptomatology of the Veteran's acquired psychiatric disability other than PTSD, to include major depressive disorder and anxiety, cannot clearly be distinguished from that of his service-connected PTSD.


CONCLUSION OF LAW

Service connection is warranted for an acquired psychiatric disability other than PTSD, to include major depressive disorder and anxiety, as part of the Veteran's already service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder and anxiety, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.


Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran has contended that his current acquired psychiatric disability other than PTSD, to include major depressive disorder and anxiety, is related to active service.  As noted above, the competent evidence indicates that the Veteran's VA treating physicians made no distinctions between the psychiatric symptomatology attributable to his PTSD and to his depression.  The competent evidence also shows that the Veteran has been diagnosed as having PTSD, depression, dysthymia, anxiety, generalized anxiety disorder, and adjustment disorder with depressed, anxious mood.  

The Veteran underwent a VA psychiatric examination in February 2003 and an examination for PTSD in April 2005.  While the February 2003 VA examiner diagnosed the Veteran with major depressive disorder and the April 2005 VA examiner diagnosed the Veteran with major depression and dysthymia by history, neither examiner specifically provided an etiology for the Veteran's diagnoses nor did they make any distinctions between the psychiatric symptomatology attributable to his PTSD and to his depression.

Per the November 2011 Board remand instructions, the Veteran underwent a VA examination in May 2012 to address the nature and etiology of any currently present psychiatric disorder.  The examiner diagnosed the Veteran with PTSD that was related to the Veteran's fear of hostile military or terrorist activity.

While the Board notes that the May 2012 VA examiner did not diagnose anxiety, depression or address the etiology of any acquired psychiatric disorder other than PTSD, the Board notes that the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

While there is no definitive opinion on whether the symptomatology of the Veteran's current anxiety disorder and major depressive disorder is attributable to the Veteran's service-connected PTSD or a result of the Veteran's service, with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran's anxiety and depression are part and parcel of any psychiatric disorder however diagnosed.

In view of the foregoing, the Board finds that the symptomatology of the Veteran's acquired psychiatric disability other than PTSD, to include major depressive disorder and anxiety, cannot clearly be distinguished from that of his service-connected PTSD.  Therefore, service connection is warranted for an acquired psychiatric disability other than PTSD, to include major depressive disorder and anxiety.  As detailed above however, the practical effect of this decision is that all of the Veteran's psychiatric impairment is to be attributable to the already service-connected PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder and anxiety is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a July 2012 decision, the RO denied entitlement to service connection for breathing problems.  While the Veteran submitted a statement in July 2012 expressing disagreement with that decision, it appears that no subsequent statement of the case was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

The Board notes that the issues of entitlement service connection for a left shoulder disability, entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, entitlement to service connection for PTSD, and entitlement to an initial rating in excess of 10 percent for left basal ganglia infarction were previously remanded for additional development by the Board in March 2010. 

In the March 2010 remand, the Board instructed the Veteran to be scheduled for VA examinations for a left shoulder disability, hypertension, left basal ganglia infection and a psychiatric disorder. 

In its November 2011 remand however, the Board noted that the Veteran was not scheduled for VA examinations specifically dealing with hypertension, a left shoulder disability and a left basal ganglia infarction.  Accordingly, the Board again remanded these issues in order to comply with the March 2010 remand directives.   Specifically, the Board ordered VA examinations for the Veteran's hypertension, a left shoulder and left basal ganglia infarction disabilities.

In its November 2011 remand, the Board also found that the evidence of record was insufficient to resolve the claims for service connection for chronic obstructive and restrictive lung disease and that further medical examinations and opinions in connection with this claim was warranted.  

Additionally, regarding the Veteran's claim for an initial evaluation in excess of 20 percent for diabetes mellitus, the Board found that to ensure that the record reflected the current severity of the Veteran's service-connected diabetes mellitus disability, a contemporaneous examination was warranted.

In June 2012, the Veteran was scheduled for the examinations pursuant to his remaining claims on appeal.  

The Veteran underwent a VA examination for mental disorders in May 2012.  He, however failed to report for his scheduled examinations for his diabetes mellitus, left basal ganglia infarction, chronic obstructive and restrictive lung disease, hypertension, and left shoulder disabilities.  In July 2012, the Veteran contacted VA and noted that he had previously called the VA Medical Center to reschedule his tests but was informed that he did not need these examinations since he was already in receipt of a combined 100 percent disability rating. 

In the August 2012 brief, the Veteran's representative also requested that the examinations be rescheduled.

In claims for service connection, failure to report to any scheduled examination, without good cause, may result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655. 

When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

"Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  As the Veteran has shown good cause for missing his examinations, the Board finds that additional examinations should be rescheduled.  

The Veteran however is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for breathing problems, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present chronic obstructive and restrictive lung disease disability.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether chronic obstructive and restrictive lung disease were as likely as not (i.e., a 50 percent or better probability) present during the Veteran's active service or is etiologically related to his active service, to include as from claimed herbicide exposure.  The rationale for each opinion expressed must be provided. 

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.

Further, the examiner should comment as to the impact of the Veteran's diabetes mellitus on his employment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  The Veteran should be afforded a VA examination to determine the etiology of any left shoulder disability. All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

Following examination of the Veteran and a review of the record, the examiner should identify any current left shoulder disability.  In regard to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left shoulder disability was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability was caused or aggravated by service-connected diabetes mellitus.  The examiner should review the claims file prior to the evaluation.  A notation to the effect that this record review took place should be included in the report of the examiner.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  The Veteran should be afforded a VA examination to determine the etiology of any hypertension disease.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

Following examination of the Veteran and a review of the record, the examiner should identify any current hypertension and/or heart disease.  In regard to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated by service-connected disability, to include diabetes mellitus.  The examiner should review the claims file prior to the evaluation.  A notation to the effect that this record review took place should be included in the report of the examiner.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

7.  The Veteran should be scheduled for a VA examination by a physician with appropriate expertise in the cerebral vascular disorders, to evaluate residuals of left basal ganglia infarction, at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached. 

The examiner should comment on the Veteran's current level of social and occupational impairment attributable to the service-connected residuals of left basal ganglia infarction.  The examination must respond to the instructions contained therein.  The examiner should specifically address whether residuals are consistent with left basal ganglia infarction, or are more likely attributable to other disease (to include congestive heart failure and/or COPD) or no disease. 

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

8.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


